1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                  NO. 31,204

10 JOSE RODRIGUEZ,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
13 Jerry H. Ritter, Jr., District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Albright Law & Consulting
18 Jennifer Rebecca Albright
19 Albuquerque, NM

20 for Appellant

21                                 MEMORANDUM OPINION

22 VANZI, Judge.
 1        Defendant appeals his convictions for intimidation of a witness and false

 2 imprisonment. We proposed to affirm in a calendar notice, and we have received a

 3 memorandum in opposition to our notice. We have duly considered Defendant’s

 4 arguments, but we find them unpersuasive. We affirm.

 5        Defendant continues to claim that the jury was not presented with sufficient

 6 evidence to support his convictions. Defendant claims that the evidence presented to

 7 the jury included inconsistent statements from the victim. Defendant also claims that

 8 he did not restrain or threaten the victim and alleges that, other than the victim’s

 9 inconsistent statements, there was no evidence presented that the victim was confined

10 to a bedroom or was threatened. [MIO 4] Defendant also argues that a reasonable

11 jury could not find support for intimidation and false imprisonment while finding

12 insufficient support for assault and battery charges which Defendant claims ended in

13 acquittal. [MIO 3]

14        In our calendar notice, we pointed out that, when presented with a challenge to

15 the sufficiency of the evidence, we “view the evidence in the light most favorable to

16 the guilty verdict, indulging all reasonable inferences and resolving all conflicts in the

17 evidence in favor of the verdict.” State v. Cunningham, 2000-NMSC-009, ¶ 26, 128

18 N.M. 711, 998 P.2d 176. We also pointed out that “[t]he reviewing court does not

19 weigh the evidence or substitute its judgment for that of the fact finder as long as there


                                               2
 1 is sufficient evidence to support the verdict.” State v. Mora, 1997-NMSC-060, ¶ 27,

 2 124 N.M. 346, 950 P.2d 789, abrogated on other grounds by Kersey v. Hatch, 2010-

 3 NMSC-020, 148 N.M. 381, 237 P.3d 683. We stated that we will not entertain

 4 contentions that jury verdicts are irreconcilable based on alleged acquittals. See State

 5 v. Roper, 2001-NMCA-093, ¶ 24, 131 N.M. 189, 34 P.3d 133.

 6        As explained in our calendar notice, the jury was free to accept or reject some

 7 or all of the testimony presented. At trial, the victim testified that she saw an open

 8 door and wanted to get out, but Defendant slammed and locked the door and told her

 9 to stay in a bedroom or he would kill her. [RP 95-96; DS unpaginated 3] The victim

10 testified that Defendant told her he did not want to go back to prison, and the victim

11 explained that she did not call police because Defendant told her he would kill her

12 grandsons. [Id.] We hold that the evidence was sufficient to support Defendant’s

13 convictions for intimidation of a witness and false imprisonment.

14        For the reasons discussed in this opinion and in our calendar notice, we affirm

15 Defendant’s convictions.

16        IT IS SO ORDERED.


17                                         __________________________________
18                                         LINDA M. VANZI, Judge




                                              3
1 WE CONCUR:



2 _________________________________
3 MICHAEL D. BUSTAMANTE, Judge



4 _________________________________
5 J. MILES HANISEE, Judge




                                  4